Citation Nr: 0607929	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-23 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for squamous cell 
carcinoma, left tonsil and tongue base, claimed as secondary 
to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from October 1968 through 
October 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.


FINDING OF FACT

The veteran's squamous cell carcinoma, left tonsil and tongue 
base, did not manifest during service, nor was it shown to 
have been caused by in-service herbicide exposure.


CONCLUSION OF LAW

Squamous cell carcinoma, left tonsil and tongue base, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307,  
3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
squamous cell carcinoma, left tonsil and tongue base.  He 
contends that his disability is secondary to Agent Orange 
exposure during his combat service in Vietnam.  The 
preponderance of the evidence is against his claim, because 
his condition cannot be presumed to have been incurred in 
service, and there is no competent medical evidence in the 
record to show that the disease was incurred in service.


Presumptive Service Connection

Under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, 
certain disorders associated with in service herbicide agent 
exposure may be presumed service connected.  The veteran 
served in the Republic of Vietnam during the period between 
January 9, 1962, and May 7, 1975, so, under 38 C.F.R. § 
3.307(a)(6)(iii), he is presumed to have been exposed to an 
herbicide agent.  There is no affirmative evidence on the 
record to rebut that presumption.  

Respiratory cancers, including cancer of the lung, bronchus, 
larynx, and trachea, are enumerated diseases for presumptive 
service connection under  
38 C.F.R. § 3.307(a)(6)(ii), if the disorder became manifest 
to a degree of 10 percent at any time after service.  In 
March 2002, Dr. Maddox diagnosed T3 tonsillar cancer.  This 
was after the February 2002 pathology report indicating 
invasive squamous cell carcinoma in the back of the throat.  
The September 2002 VA examiner noted the veteran's squamous 
cell carcinoma of the left tonsil and base of the tongue.  
The VA examiner also pointed out that the left tonsil and 
tongue are part of the oropharynx, and specifically stated 
that this "is not a part of the larynx...The base of the 
tongue and tonsil have nothing to do with this other than the 
base of the tongue does attach" to the larynx area.

There is no positive association between exposure to 
herbicides and any condition that the Secretary of Veteran's 
Affairs (Secretary) has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 
442-49 (1996).  The Secretary has clarified that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for respiratory disorders, other than 
certain respiratory cancers specifically enumerated in the 
regulations, nor any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).  While respiratory cancers, including cancer 
of the lung, bronchus, larynx, and trachea, are enumerated 
diseases for presumptive service connection under 38 C.F.R. § 
3.307(a)(6)(ii), cancers of the tonsil or tongue are not.  

Although the veteran contends that tonsils are a part of the 
larynx, the competent medical evidence of record (the 
September 2002 VA examination report) indicates that they are 
not.  The veteran testified in August 2003 that Dr. Maddox 
told him that tonsils are part of the larynx, although there 
is no evidence on the record to suggest such.  The record 
does not reflect that the veteran is a medical professional.  
As a lay person, he is not competent to render a medical 
opinion on this point.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Because the veteran is not diagnosed with a disease 
specifically enumerated in 38 C.F.R. § 3.309(e), he is not 
entitled to presumptive service connection.

Direct Service Connection

When a claimed disorder is not included as a presumptive 
disorder, direct service connection may nevertheless be 
established.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  To prove service connection, a veteran must submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999);  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

The veteran is currently diagnosed with squamous cell 
carcinoma of the oropharynx, specifically of the left tonsil 
and tongue base.  There is no evidence in the record to 
indicate that the veteran's cancer presented during his 
active service.  His service medical records are devoid of 
evidence of any treatment of the veteran's tonsils or tongue.  
According to Dr. Maddox's March 2002 report, the onset of the 
veteran's throat and tongue condition was in late 2001, 
thirty years post-service.  

The September 2002 VA examiner noted that the veteran's type 
of cancer is typically, but not always, due to smoking and 
alcohol use.  Dr. Maddox reported in March 2002 that the 
veteran smoked two packs of cigarettes per day times 38 
years.  Thus, competent medical evidence suggests that the 
veteran's cancer may be due to his nearly 40-year smoking 
habit, rather than due to service.

In support of his claim, the veteran submitted several 
statements by his private physicians that indicated that his 
tonsil cancer may be causally related to his herbicide 
exposure.  In particular, in July 2005, Dr. Cranmer stated 
that "there could be a cause and effect possibility."  Dr. 
Cranmer's statement, in addition to being speculative, is 
based upon his logic, rather than upon clinical evidence of 
the veteran's condition.  Dr. Cranmer's letter does not 
discuss the veteran's symptomology and how it relates to his 
research and conclusion.  

In August 2005, Dr. Suen stated that "Agent Orange could 
have caused" the veteran's cancer.  Dr. Suen also does not 
discuss clinical findings to substantiate his theory, nor 
does he cite any research of his own or anyone else's.

Dr. Cranmer's and Dr. Suen's statements are too vague and 
speculative to warrant any probative weight.  Neither 
physician provided any rationale to support the conclusion 
that this veteran's cancer was due to his exposure to Agent 
Orange in service.  Medical opinions expressed in terms of 
"may" also imply "may" or "may not," and are too 
speculative to establish a plausible claim by themselves.  
Because of the speculative nature of these opinions, they are 
insufficient to provide a medical nexus in favor of the 
veteran's claims.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

There is no evidence to suggest that the veteran's cancer 
manifested during active service.  In the absence of 
competent evidence relating the veteran's cancer to an 
established event, injury, or disease during active service, 
entitlement to service connection is not warranted.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt rule of 38 U.S.C.A. 
§ 5107 does not apply.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).




Duties to Notify and Assist

VA has fulfilled its duties to notify and to assist the 
veteran in the development of his claim.  When a complete or 
substantially complete application for benefits is filed, VA 
must notify the veteran of (1) what information and evidence 
is needed to substantiate the claim; (2) which information 
the veteran is expected to provide to VA; and (3) which 
information VA will attempt to obtain on the veteran's 
behalf.  VA must also ask the veteran to submit to VA any 
pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

In May 2002, VA sent the veteran a letter notifying him of 
the requirements for establishing presumptive service 
connection for herbicide exposure.  VA followed up in August 
2004 with a letter notifying the veteran of what evidence is 
needed to establish direct service connection, of specific 
additional evidence needed to support his claim under a 
theory of herbicide exposure, of what he was expected to 
provide and what VA would obtain on his behalf, and notifying 
him that it is his responsibility to ensure that all 
necessary evidence was received by VA.  The August 2004 
letter, and a March 2005 follow-up letter, updated the 
veteran as to the contents of his claims folder.  These 
letters allowed the veteran a meaningful opportunity to 
participate in his claim and, thus, satisfied VA's duty to 
notify.  

VA also satisfied its duty to assist the veteran in 
substantiating his claim.  The duty to assist contemplates 
that VA will help the veteran obtain relevant records, 
whether or not the records are in federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  Here, the record contains the veteran's contentions, 
his private treatment records and service medical records, 
all of which have been reviewed.  VA also afforded the 
veteran several VA examinations and a hearing to assist in 
the development of his claim.  VA held the case open 
following the June 2005 hearing to allow the veteran time to 
submit additional evidence, which has since been received and 
reviewed.  The veteran has not told VA of additional 
available evidence to substantiate his claim.  Thus, his 
claims folder is complete, and VA satisfied its duty to 
assist.


ORDER

Entitlement to service connection for squamous cell 
carcinoma, left tonsil and tongue base, claimed as secondary 
to herbicide exposure, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


